Citation Nr: 1309117	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  04-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction over the Veteran's case was subsequently transferred to the RO in Montgomery, Alabama.   

In August 2007, the Veteran testified at a Travel Board hearing at the RO.  The transcript is of record.  

In November 2007, March 2009, September 2009, and May 2012, the Board remanded the issue of service connection for a left knee disability (as well as other disabilities) for further development and consideration.  The issue of service connection for a left knee disability is the only issue currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In January 2003, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including the left knee.  He asserted that his left knee condition began in May 1980.  In his November 2003 notice of disagreement, the Veteran argued that his left knee condition (and other disorders) began during service due to unspecified activities while serving as an infantryman, and that his conditions had continued after service and progressed with time.  This case was previously remanded on multiple occasions to address these contentions regarding direct service connection.

In a February 2013 statement, the Veteran asserted for the first time that his current left knee disorder is related to his right ankle, which is service connected, and problems from the right ankle over the years.  He refers to letters from his private provider concerning arthritis, as well as records dated in April 2006, July 2006, and November 2009, which appear to be from VA examinations on those dates.

As noted in the prior Board remands, the Veteran was treated for left knee complaints in January 1981.  There were no other documented left knee complaints or treatment in service, and he had clinically normal lower extremities during examinations in April 1983 and upon separation from service in July 1985.  

Post-service evidence includes private treatment records dated from April 1996 to August 2009, which show frequent treatment for gout, also characterized as inflammatory arthritis or gouty arthritis.  Significantly, the Board previously denied service connection for gout or gouty arthritis in a May 2012 decision.  

The Veteran specifically denied problems with the knees in an April 1996 treatment record, and he reported being healthy with no complaints in May 1997.  The first recorded knee complaints are in June 1998, when the Veteran sought treatment for lower extremity swelling of recent onset, which was assessed as inflammatory arthritis-possibly gout, and he complained of soreness in the knees the next week.  

The Veteran has been afforded several VA examinations as to whether his current left knee disorder is related to service, including in February 2003, April 2006 (with a July 2006 addendum report), November 2009, and most recently in December 2012.  The November 2009 VA examiner stated that x-rays of the knees showed mild degenerative changes.  In contrast, the December 2012 examiner stated that x-rays did not show degenerative or traumatic arthritis, and he opined that the Veteran's current left knee condition was primarily due to gouty arthritis.  

The Veteran has submitted treatment records and several letters from his private provider, James A. Lockwood, M.D., dated in 2007 and 2009 concerning his various medical disorders.  Dr. Lockwood indicated that the Veteran was being treated for pain in the knees and ankles (among other joints), as well as for inflammatory arthritis, gout, and underlying degenerative arthritis.  He stated that the Veteran's knee difficulties were noted in March 2005 with increased knee pain, especially in the right knee.  

Neither the VA examiners nor Dr. Lockwood have addressed the effect, if any, of the Veteran's service-connected right ankle disability on his left knee disorder.  

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Specifically, the Veteran has not been advised of the evidence and information necessary to establish service connection on a secondary basis.  Briefly, service connection may be granted on a secondary basis for a disability that is proximately caused or aggravated (meaning permanently worsened beyond its natural progression) by a service-connected disability.  If a condition is aggravated, compensation may be awarded only for the degree of disability above and beyond the degree of disability that existed prior to aggravation.  See 38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

Further, there is no medical opinion of record addressing the effects, if any, of the Veteran's right ankle disability on his claimed left knee condition.  There is also some discrepancy as to whether the Veteran has degenerative or traumatic arthritis in the left knee, as shown by x-rays.  These questions must be answered.  Additionally, as the Veteran's right ankle disability has not been evaluated in several years, a new VA examination is necessary to determine whether this condition caused or aggravated the Veteran's left knee disorder.

Currently, all pertinent documents in the Veteran's Virtual VA file (a highly secured electronic storage system) are also associated with the paper claims file.  Any further development or adjudication should take into account the paperless file.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish service connection on a secondary basis for his left knee disability, per 38 C.F.R. § 3.310 and Allen, 7 Vet. App. at 448-49.  Allow an appropriate time for response.  

2.  Thereafter, schedule the Veteran for a VA examination to evaluate his right ankle and left knee, and determine the nature and etiology of the left knee disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Identify the current left knee disability.  In particular, does the Veteran have degenerative or traumatic arthritis of the left knee as shown by x-rays, as opposed to gouty arthritis?  Please reconcile the statements by the November 2009 and December 2012 examiners in this regard.

(b)  Was any current left knee disorder at least as likely as not (probability of 50 percent or more) proximately caused by the Veteran's service-connected right ankle disability?

(c)  If not, was any current left knee disorder at least as likely as not (probability of 50 percent or more) proximately aggravated beyond its natural progression by the Veteran's service-connected right ankle disability?  If so, to the extent possible, identify the level of pre-aggravation disability of the left knee.

A rationale should be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

3.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  All lay and medical evidence and all theories of service connection should be considered.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

